Citation Nr: 0309449	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for traumatic arthritis 
and ankylosis of the left fifth finger due to a gunshot 
wound, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had verified active military service from January 
1967 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
January 2003; he agreed at that time to accept an in-person 
hearing before the undersigned in lieu of a previously 
requested videoconference hearing before the Board.

The Board notes that the veteran, in an October 2001 
statement, raised the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  In a VA Form 21-526 received in June 2002, he 
also raised the issue of entitlement to a permanent and total 
disability rating for pension purposes.  These matters are 
referred to the RO for appropriate action.


REMAND

Effective August 26, 2002, VA revised the criteria for 
evaluating ankylosis and limitation of motion of the hands.  
67 Fed. Reg. 48,784-87 (July 26, 2002).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  The Board notes that the veteran 
has not been provided a VA examination which addresses the 
new schedular criteria and that the RO has not considered the 
veteran's claim under the new schedular criteria.

Service medical records show that the veteran sustained a 
gunshot wound to his left hand which involved a laceration of 
the hypothenar eminence and the web between the fourth and 
fifth fingers, a laceration of the extensor tendon of the 
fifth finger, and compound subluxation of the distal 
interphalangeal joint of the fifth finger; no artery or nerve 
involvement was found.  VA examination in March 1976 
disclosed that the left fifth finger distal phalanx was fixed 
at a right angle.  No motor or sensory deficits were evident.  
X-ray studies showed that the terminal phalanx of the left 
fifth finger was flexed approximately 80 degrees, and that 
there was a bony fragment lying medial to the joint space, 
possibly representing a non-united fracture fragment.

In several statements and at his January 2003 hearing before 
the undersigned, the veteran contends that his service-
connected left fifth finger disability actually involves his 
entire left hand.  Specifically, he contends that he 
experiences pain and numbness of the hand with gripping 
motions, and that he is unable to hold objects with the left 
hand.  The record reflects that he reported the same 
complaints at his VA examination of October 2000, but that 
sensation and grip strength were considered normal on 
physical examination; the examiner nevertheless indicated 
that the veteran experienced increased left hand pain and 
decreased sensation with activity.

In light of the above, the Board is of the opinion that 
further examination of the veteran is warranted, particularly 
as his service-connected left fifth finger disability is the 
result of a gunshot wound.

In addition, the veteran has reported that he is receiving VA 
vocational rehabilitation benefits, and that he has been 
treated recently for his disability at the VA Medical Center 
(VAMC) in Charleston, South Carolina.  (The veteran's 
vocational rehabilitation file is not of record and there is 
no indication that the RO has sought to obtain any VA 
treatment records of the veteran.)

The Board lastly notes that the veteran, on a VA Form 21-526 
received in June 2002, reported that he served in the Army 
National Guard of South Carolina from 1974 to 1981, and that 
he served an additional period of active duty from September 
1990 to May 1991.  He also reported that he was currently an 
active member of the United States Air Force Reserves.  The 
Board is of the opinion that the veteran's claimed second 
period of active duty should be verified, and that any 
additional service medical records should be obtained.

Under the circumstances, the Board is of the opinion that 
additional development by the RO is required.  Previously, 
the Board undertook development on its own initiative in 
claims such as the veteran's.  Nevertheless, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit, 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, No. 
02-7304 (Fed. Cir. May 1, 2003), held that 
38 C.F.R. § 19.9(a)(2) (authorizing the Board to undertake 
its own evidentiary development) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the RO should obtain the veteran's 
VA vocational rehabilitation folder 
as well as records from the VAMC in 
Charleston, South Carolina for the 
period from 1999 to the present.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should also request the 
veteran to  provide information 
pertaining to the specific unit(s) 
to which he was assigned during any 
active service after January 1969 as 
well as during his service in the 
Army National Guard and in the Air 
Force Reserves.  Using any unit 
assignment information obtained, the 
RO should contact the National 
Personnel Records Center (NPRC) and 
request that NPRC provide 
verification of all dates of service 
for the veteran, and also search its 
records for any additional service 
medical records for the veteran.

4.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected traumatic 
arthritis and ankylosis of the left 
fifth finger due to a gunshot wound.  
All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.   

The examiner should fully describe 
all manifestations of disability 
affecting the left hand, provide 
diagnoses corresponding to those 
manifestations, and render an 
opinion, with respect to each such 
disorder or manifestation 
identified, as to whether it can be 
attributed to the veteran's service-
connected left fifth finger 
traumatic arthritis and ankylosis.  
The examiner should identify the 
specific muscle group(s), if any, 
involved in the gunshot wound to the 
left hand in service.  If the 
examiner determines that the 
veteran's service-related 
manifestations include neurological 
impairment, the examiner should 
identify the nerve(s) affected, and 
indicate whether the noted 
impairment is best equated with (1) 
mild incomplete, (2) moderate 
incomplete, (3) severe incomplete, 
or (4) complete paralysis of the 
affected nerve(s).  If the examiner 
determines that the veteran's 
service- related manifestations also 
affect motion of other fingers 
and/or thumb, the examiner should 
indicate whether the veteran is able 
to flex the affected digit(s) to 
within two inches (5.1 centimeters) 
of the transverse fold of his palm. 

With respect to the left hand 
scar(s) resulting from the gunshot 
wound in service, the examiner 
should describe the location of each 
scar, and respond to each of the 
following questions with respect to 
each scar:

(A)  Is the scar superficial 
(i.e. not associated with 
underlying soft tissue damage) 
or deep (i.e. associated with 
underlying soft tissue damage)? 
		
(B)  Does the scar cause 
limited motion? (C)  What is 
the area, in square inches or 
square centimeters, covered by 
the scar? (D)  Is the scar 
unstable (i.e. productive of 
frequent loss of covering of 
skin over the scar)? 		
			
(E)  Is the scar painful on 
examination? (F)  Is the scar 
otherwise productive of 
limitation of function of the 
affected part?  If so, identify 
the limitation of function 
caused by the scar. 

The examining physician should also 
provide an opinion concerning the 
impact of the veteran's service-
connected disability on his ability 
to work.  The veteran's claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), and VA's implementing 
regulations found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001).  Then, 
the RO should re-adjudicate the 
issue on appeal.  In addressing the 
veteran's claim, the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Consideration 
should be given to both old and new 
rating criteria for evaluating hand 
and skin disabilities.  If 
appropriate, separate disabilities 
ratings are to be assigned for any 
scar(s) associated with the gunshot 
wound to the left hand.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  
The RO should also determine whether 
the case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to both 
old and new rating criteria for evaluating disability of the 
hand/fingers and of the skin.  67 Fed. Reg. 48,784-87 (July 
26, 2002); 67 Fed. Reg. 49,596-99 (July 31, 2002).  

After the appellant has been given opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (2002) has expired, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

